Citation Nr: 1813627	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Winston-Salem, North Carolina.  The AOJ denied the benefits sought on appeal.

To assist the Veteran, the Board considers the Veteran's original claim as broadened to an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of this claim.  38 C.F.R. § 3.159(c).  A preliminary review of the record reflects that further development is necessary for the Veteran's claim to fulfill that duty. 

Further development for corroboration of the Veteran's in-service stressor is necessary.  The Veteran originally filed a claim in December 2010 for "PTSD/depression/anger/insomnia."  With this claim, the Veteran reported witnessing a motor vehicle accident while he was stationed in Rheitsheid, Germany shortly after arriving in February 1976.  He reported witnessing it ricocheting off a guard shack and fence, going down a small embankment and rolling over bursting into flames.  He witnessed the driver escape alive, but burned.  He states German police investigated the accident though it was U.S. property and the driver was sent to Manheim prison.  In August 2011, the Veteran called the RO to add a claim for service connection for bipolar disorder. 

The RO submitted a memorandum to the file in March 2012 documenting its attempts to verify the Veteran's stated in-service stressor.  The Joint Services Records Research Center (JSRRC) responded to the RO that no records were available on the incident as described, and stated that if U.S. military personnel were involved there may be criminal investigation records.  The RO subsequently submitted a request for records from the Army Criminal Investigative Command (CID), to be thorough in the investigation.  Army CID responded that they had no records to corroborate the Veteran's stated in-service stressor.  In both queries, the RO restricted this search to a time period of two months from the date of the Veteran's assignment to this post, and did not request records regarding the guard shack and fence that the Veteran claims were damaged.  In March 2012, the Veteran withdrew his claim for all pending disabilities, which included his claim for PTSD, depression, anger, insomnia, and bipolar disorder.  

In September 2012, the Veteran submitted a claim of entitlement to service connection for bipolar disorder aggravated by his military service.  With this claim, the Veteran stated his bipolar disorder was not caused by his active duty service, but rather was aggravated by training for a different duty station than he was assigned in Germany.  The RO denied this claim in an August 2013 rating decision because the evidence did not show an event, disease or injury in service.  The Veteran elaborated in his August 2013 notice of disagreement that he experienced excess mental stress and strain as he had to do what he was ordered, causing his bipolar disorder to worsen.  In the May 2014 statement of the case, the RO noted no complaints, symptoms, treatment or diagnosis for bipolar disorder during active duty service, and no symptoms or diagnosis on the entrance or separation examinations and no evidence beyond the Veteran's testimony of a pre-existing disability that could have been aggravated.  In the June 2017 informal hearing presentation, the Veteran's representative contends that his claim should be remanded for further factual development of his previously claimed in-service stressor regarding the motor vehicle accident.  

Given that the informal hearing presentation raises the contention that the Veteran's previously claimed in-service stressor could be the source of his acquired psychiatric disability, or with further documentation, a source of aggravation for a pre-existing disability, the Board finds remand is necessary to further develop corroboration of the Veteran's stressor by expanding the scope of the inquiry.  

In addition, the current medical evidence of record is not sufficient to adjudicate properly the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  There is evidence of a current diagnosis of bipolar disorder for the Veteran, but no opinion regarding whether it was a pre-existing disability that was aggravated by service, or whether it is etiologically related to the Veteran's claimed in-service stressors.  While there is not enough evidence in the record to establish service connection, in light of the Veteran's contentions, and medical documentation, the Veteran should be afforded a VA examination to obtain an opinion regarding the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran has not been afforded a VA examination in connection with this claim, and under the Veterans' Claims Assistance Act of 2000, the VA's duty to assist requires the VA to provide such an examination.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide the contact information for any health care providers who have provided treatment for his acquired psychiatric disorder both (a) prior to active duty service and (b) since release from active duty service.

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran for incorporation into the record.

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2. Contact the JSRRC or appropriate records custodian for information to corroborate the Veteran's reported stressors,  to include records of damage and repairs to the guard shack or fence, reports or any other documentation of a motor vehicle crashing into a guard shack, and being assigned tasks beyond the Veteran's military occupational specialty.  

3. After the above development has been completed, arrange for the Veteran to undergo a VA examination for his acquired psychiatric disability, to include bipolar disorder, major depressive disorder, and anxiety.  The examiner should review the claims file and conduct an in-person examination of the Veteran.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all acquired psychiatric disabilities that are currently manifested. 

The examiner should specifically address whether the Veteran has a diagnosis of bipolar disorder, PTSD, a major depressive disorder, and anxiety.

b) Is there is clear and unmistakable evidence that any acquired psychiatric disability existed prior to the Veteran's active military service?  

If so, please provide a rationale for how the conclusion that the disability existed prior to service was reached.

c)  For any acquired psychiatric disability that existed prior to service, did the disability undergo an increase in severity during service (i.e., was the disability aggravated during service) that was not due to the natural progression of the disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d)  For each diagnosis that did not exist prior to service, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is related to or caused by the Veteran's active duty service, to include in-service events, if verified, of witnessing a motor vehicle crashing into a guard shack, and being assigned tasks beyond the Veteran's military occupational specialty?

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   The AOJ should conduct any other development deemed appropriate.

5.   After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

